In an action to recover damages for personal injuries, the appeal is from a resettled order denying appellants’ motion for leave to serve a supplemental answer alleging a defense of res judicata (Civ. Prae. Act, § 245). Order reversed, with $10 costs and disbursements, and motion granted. The supplemental answer is to be served within 10 days after entry of the order hereon. Although appellants did not proceed promptly, the proposed defense is substantial and no reason appears why the motion should not have been granted.
Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.